Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10911764 in view of US 2007/0242894. 
Currently amended application(markups kept to distinguish)
patent
1. (Currently Amended) A method, comprising: determining whether a probability state of a first binary symbol is a first fixed probability state; comparing a number of encoded bits with a threshold value; in response to the number of encoded bits being larger than the threshold: assigning the a first binary symbol to a first single probability binary encoder of a plurality of encoders in response to determining that the probability state of the first binary symbol is the first fixed probability state; determining whether a probability state of a second binary symbol is a second fixed probability state; assigning the a second binary symbol to a second single probability binary encoder of the plurality of encoders in response to determining that the probability state of the second binary symbol is the second fixed probability state, wherein the second fixed probability state is different from the first fixed probability state; and coding the first binary symbol in the first single probability binary encoder in parallel with coding the second binary symbol in the second single probability binary encoder, wherein the first single probability binary encoder uses a first range least probably symbol (rLPS) table consisting of bit values for the first fixed probability state and the second single probability binary encoder uses a second rLPS table different than the first rLPS table consisting of bit values for the second fixed probability state, wherein at least one rLPS value in at least one of the first rLPS table and the second rLPS table is quantized based on a resolution reduction of probability states used in assigning bins to single probability binary symbol encoders.  
2. (Currently Amended) The method of claim 1, wherein rLPS values for the first rLPS table fixed probability state and rLPS values for the second rLPS table probability fixed state are based on rLPS values defined for the first fixed probability state and the second fixed probability state in H.264/AVC.  
3. (Original) The method of claim 1, wherein the first rLPS table and the second rLPS table each consist of four rLPS values.  

4. (Original) The method of claim 1, wherein the plurality of encoders consists of twelve single-probability binary symbol encoders, wherein each single-probability binary symbol encoder performs binary arithmetic coding based on a different probability state.  

5. (Currently Amended) The method of claim 1, wherein the probability state of the first binary symbol and the probability state of the second binary symbol include respective probability states associated with different ones of are selected from sixty-four probability states.  
6. (Currently Amended) The method of claim 1, wherein the first rLPS table consists of a first set of rLPS values for the first fixed probability state and the second rLPS table consists of a second set of rLPS values for the second fixed probability state.  
7. (Original) The method of claim 1, wherein the first set of rLPS values is different than the second set of rLPS values.  

8. (Original) The method of claim 1, wherein the first rLPS table is smaller than 64x4 and the second rLPS table is smaller than 64x4.

1. A method, comprising: determining whether a probability state of a first binary symbol is a first fixed probability state; assigning the first binary symbol to a first single probability binary encoder of a plurality of encoders in response to determining that the probability state of the first binary symbol is the first fixed probability state; determining whether a probability state of a second binary symbol is a second fixed probability state; assigning the second binary symbol to a second single probability binary encoder of the plurality of encoders in response to determining that the probability state of the second binary symbol is the second fixed probability state, wherein the second fixed probability state is different from the first fixed probability state; and coding the first binary symbol in the first single probability binary encoder in parallel with coding the second binary symbol in the second single probability binary encoder, wherein the first single probability binary encoder uses a first range least probably symbol (rLPS) table consisting of bit values for the first fixed probability state and the second single probability binary encoder uses a second rLPS table consisting of bit values for the second fixed probability state, wherein at least one rLPS value in at least one of the first rLPS table and the second rLPS table is quantized based on a resolution reduction of probability states used in assigning bins to single-probability binary symbol encoders.





2. The method of claim 1, wherein rLPS values for the first fixed probability state and rLPS values for the second probability fixed state are based on rLPS values defined for the first fixed probability state and the second fixed probability state in H.264/AVC.

3. The method of claim 1, wherein the first rLPS table and the second rLPS table each consist of four rLPS values.

4. The method of claim 1, wherein the plurality of encoders consists of twelve single-probability binary symbol encoders, wherein each single-probability binary symbol encoder performs binary arithmetic coding based on a different probability state.

5. The method of claim 1, wherein the probability state of the first binary symbol and the probability state of the second binary symbol are selected from sixty-four probability states.


6. The method of claim 1, wherein the first rLPS table consists of a first set of rLPS values for the first fixed probability state and the second rLPS table consists of a second set of rLPS values for the second fixed probability state.

7. The method of claim 1, wherein the first set of rLPS values is different than the second set of rLPS values.

8. The method of claim 1, wherein the first rLPS table is smaller than 64×4 and the second rLPS table is smaller than 64×4.


The threshold is taught by Kautzer (0027)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  limit the effort of the binary arithmetic coding and still maintain the compression rate as high as possible (Kautzer 0027)
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483